DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.



Claim Rejections - 35 USC § 103
Claim(s) 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 10,751,228 which serves as an English translation of WO 2016/158746) in view of Ninomiya et al. (US 20190374404).
As to claim 12, Kurohara discloses an absorbent article having an up-down direction, a left-right direction, and a thickness direction orthogonal to the up-down direction and the left-right direction, the absorbent article comprising: a first sheet body 12F that comprises: two first sheets, and a first elastic string that is stretchable and contractible in the left-right direction; a second sheet body 12B that comprises: two second sheets, and a second elastic string 19 that is stretchable and contractible in the left-right direction; and a first weld portion 12A where a first end portion of the first sheet body and a second end portion of the second sheet body are welded and bonded to each other, wherein the first end portion and the second end portion are positioned on a same side in the left-right direction, the absorbent article further comprises on each side in the left-right direction: a weld region 20 that overlaps with the first weld portion; and an adjacent region adjacent to the weld region from an inner side in the left-right direction, at least one of the two first sheets comprises a first nonwoven fabric, at least one of the two second sheets comprises a second nonwoven fabric. (Fig. 9, 17(a) and 17(d) below).  


    PNG
    media_image1.png
    850
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    611
    media_image2.png
    Greyscale


Kurohara discloses that the elastics in the adjacent region are bonded to the sheets in a stretched state in predetermined regions across said sheets (C15, L49-56) but does positively recite that the side seal welds 12A are done while the sheets are in a stretched state .   Kurohara is silent as to the recitation that the sum of a basis weight of the first nonwoven fabric and a basis weight of the second nonwoven fabric in the weld region is greater than the sum in the adjacent region, wherein the first and second sheet bodies in the weld region are welded in a released state between the stretched state and a natural state.  Ninomiya discloses an absorbent article (Abstract).  Ninomiya discloses that it is known and conventional in the art to allow the stretched elastics to relax to a point of being sandwiched and pressed between welded portions, thus being released state between the stretched state and the natural state prior to forming side seals in the weld region (¶ 275).  It would have been obvious to use the formation of the weld region with the elastics in a released state of Ninomiya in the absorbent article of Kurohara and would have been motivated to do so because of market forces and/or design incentives.  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces/market place incentives if the variations are predictable to one of ordinary skill in the art.  KSR v. Teleflex Inc., 550 US ____, 82 USPQ2d  1385, 1396 (2007).   
As to claim 13, the product of claim 12 is taught as seen above.  Kurohara discloses that the plurality of second weld portions 20 can be arranged at intervals from one end portion to another end portion of the first sheets in the left-right direction, a plurality of weld lines of the plurality of second weld portions is disposed along the left-right direction while being spaced apart at a predetermined interval in the up-down direction, the first elastic string is disposed between the weld lines adjacent to each other in the up-down direction, and the predetermined interval is greater than a thickness of the first elastic string in the stretched state (Id)., but fails to specifically teach or disclose that the intervals are smaller than a thickness of the first elastic string in a natural state as currently claimed.  Ninomiya discloses that it is known and conventional in the art to space adjacent welds a distance so as to allow the elastic to move between adjacent the welds of the nonwoven laminate when stretched and to lock in a desired position between said welds when the elastic is relaxed (Id.; Fig. 6A, 6B).  It would have been obvious to modify the spacing of the welds in the product of Kurohara so that the elastic is smaller than gap between adjacent welds when stretched and larger than the gap when relaxed and would have been motivated to do so because Ninomiya discloses that such a spacing allows for the elastic to move between adjacent the welds of the nonwoven laminate when stretched and to lock in a desired position between said welds when the elastic is relaxed.
As to claims 14 and 15, the product of claim 13 is taught as seen above.  The article of the above references as combined would have a first/edge weld portion disposed in a position overlapping with at one row of the plurality of second weld portions as seen in Fig. 9 of Kurohara since the edge weld would be made either before or after the second welds, thereby placing the edge welds it in a different position in the thickness direction (which is orthogonal to the up-down direction and left-right direction as recited in claim 12). 
As to claim 16, the product of claim 14 is taught as seen above.  As seen in Fig. 1 and Fig. 11, Kurohara discloses the space between the side edge welds/seals 12A in the up/down direction is smaller than the space between the welds 20 in the adjacent region that the elastics 19 are placed in between.  
As to claim 17, the product of claim 14 is taught as seen above. As seen in Fig. 11, Kurohara discloses that the length of the first welds portion 20 is longer tin the left-right direction than the length of the second side seals/welds 12A.
Claim 17 is rejected for the same reasons as claim 16 above since the size of the side seam welds as well as the second welds would be a result effective variable optimized by one of ordinary skill in the art at the time of the invention.  
As to claim 18, the product of claim 14 is taught as seen above.  Kurohara discloses that the interval between adjacent elastic strings is larger than the width of the side seam welds in the up and down direction (Fig. 23).  In the alternative, the width of the side seam welds in the up and down direction and the spacing of the elastic strings are result effective variables that would be optimized by one of ordinary skill in the art at the time of the invention and would have been obvious to one of ordinary skill in the art at the time of the invention.  
Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 2 that none of the prior art teaches or discloses that the first and second sheet bodies in the weld region are welded in a released state between the stretched state and a natural state.  This argument is not persuasive since, as seen in the rejection above, Ninomiya discloses that it is known and conventional in the art to bond the first and second sheets in the weld region by welding while the elastics are in a released state between the stretched state and a natural state.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745